JOHNSON, J.,
concurring in the denial of writ application.
The Sewerage and Water Board may move to have this partial summary judgment designated as immediately appeal-able under La. C.C.P. art. 1915(B). Be*9cause the Sewerage and Water Board has an adequate remedy by seeking an immediate appeal, it appears supervisory relief is not appropriate. See Douglass v. Alton Ochsner Medical Found., 96-2825 (La.6/13/97), 695 So.2d 953 (“Because a supervisory writ is no more efficient and does not better serve the goals of judicial efficiency and fundamental fairness, an immediate appeal is necessarily an adequate remedy for seeking review of a final judgment”).